Citation Nr: 0905801	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for chronic 
hypertension.

2.	Entitlement to service connection for coronary artery 
disease.

3.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2006 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in July 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination and obtaining VA treatment records.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.


FINDINGS OF FACT

1.	Chronic hypertension was not manifested in active service 
or within one year of service discharge, and objective 
medical evidence does not establish that the currently 
diagnosed chronic hypertension is otherwise etiologically 
related to such service.

2.	Coronary artery disease was not manifested in service or 
within one year of service discharge, and objective 
medical evidence does not establish that the currently 
diagnosed coronary artery disease is otherwise 
etiologically related to such service.

3.	Degenerative joint disease of the lumbar spine is 
manifested by no more than subjective complaints of pain 
and decreased range of motion with objective findings of 
painful motion and tenderness on palpitation.


CONCLUSIONS OF LAW

1.	Chronic hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008). 

2.	Coronary artery disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

3.	The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2002.  
The RO's May 2002 and November 2003 notice letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Central 
Texas VA Medical Center (VAMC) and Scott & White, a private 
medical facility, have also been obtained.  The appellant has 
not identified any additional treatment records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  The Veteran was afforded VA examinations 
for his lumbar spine disorder in July 2002 and September 
2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his current 
coronary artery disease and chronic hypertension are 
etiologically related to his active service.  As he is not 
competent to provide evidence of a diagnosis or etiology of a 
condition, the record is silent for a nexus between the 
Veteran's current disorders and his active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his service connection claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).



I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic heart disease 
and chronic hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a).  

The Veteran contends that his currently diagnosed 
hypertension and coronary artery disease are etiologically 
related to his active service.  Specifically, he contends 
that he has suffered from high blood pressure throughout 
active service, which in turn resulted in his coronary artery 
disease. 

While the evidence reveals that the Veteran currently suffers 
from hypertension and coronary artery disease, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disabilities to his service or any incident 
or disorder incurred therein.  There is no evidence to 
suggest the Veteran was diagnosed with hypertension or any 
disorder of the heart during service.  The Board observes 
that, while the Veteran indicated a history of high blood 
pressure on an April 1983 Report of Medical History, the 
examining physician noted that the Veteran had experienced 
fluctual blood pressure, but had never been treated.  
Further, the Veteran denied any complications from high blood 
pressure or a heart disorder.  Finally, a June 1993 Report of 
Medical examination, completed upon the Veteran's release 
from active duty, indicates a normal heart and vascular 
system clinical evaluation.  As such, the evidence of record 
fails to indicate that the Veteran suffered from hypertension 
or a heart disorder during service.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  The record 
indicates the Veteran first experienced cardiac complications 
in June 1998, when he suffered an acute myocardial 
infarction.  Further, the evidence of record indicates that 
the Veteran was first diagnosed with hypertension in November 
2002.  This is approximately 5 and 9 years, respectively, 
after separation from service.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc); 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

Finally, certain chronic diseases, including organic diseases 
of the heart and hypertension, may be presumed to have 
occurred in service if manifested to a degree of 10 percent 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309(a).  However, as noted above, the Veteran was not 
diagnosed with a cardiac condition until 1998 and 
hypertension until 2002, 5 and 9 years respectively after 
discharge from active service.  Therefore, the presumption of 
service connection does not apply in this case.

In sum, the Board finds that there is no evidence of coronary 
artery disease, or any other heart disorder, or chronic 
hypertension during active service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
disorders and his active service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence in support of his 
claim that these current disorders began in or are the result 
of his active service.  In addition, the length of time 
between the Veteran's separation from active service and 
first diagnosis of these disorders weighs against the 
Veteran's claims.

As a final matter, the Board acknowledges that the Veteran 
himself has claimed his current hypertension and coronary 
artery disease each arise from his active service.  However, 
the Board notes that as a layman, the Veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
chronic hypertension and coronary artery disease, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal exertion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disorder is rated under Diagnostic 
Code 5242 for degenerative arthritis.  Initially, the Board 
observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27,  2003).  Because these 
changes took effect during the pendency of the Veteran's 
appeal, both the former and revised criteria will be 
considered in evaluating the Veteran's service-connected low 
back disability.  However, application of the new criteria 
prior to the effective date of the amended regulation is not 
allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002). 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent at any point during the appeal period for his lower 
spine disorder.  In this regard, the Board notes that the 
Veteran's thoracolumbar spine disorder was manifested 
throughout the appeal period by subjective complaints of 
pain, difficulty standing and sitting, fatigability and 
decreased range of motion.  In addition, there is objective 
evidence of painful motion tenderness on palpitation of the 
thoracolumbar spine.  There is no evidence, however, of 
moderate or severe limitation of motion or ankylosis of the 
thoracolumbar spine or the entire spine.

With regards to range of motion testing, a July 2002 VA 
examination found the Veteran's lumbar spine to be 
asymptomatic and range of motion to be normal.  A September 
2006 VA examination again found the Veteran to have normal 
flexion to 90 degrees and extension to zero degrees.  
Significantly, the September 2006 VA examination report notes 
constant subjective pain and mild to moderate tenderness with 
no muscle spasms.  There is no other evidence of record 
depicting range of motion testing.

The Board observes that the limitation of motion noted in the 
July 2002 and September 2006 VA examination reports does not 
entitle the Veteran to an evaluation higher than 10 percent 
for his lumbar spine disability.  The VA physicians found the 
Veteran to have full forward flexion to 90 degrees on both 
occasions, whereas a 20 percent evaluation contemplates a 
moderate loss of range of motion, or forward flexion of the 
thoracolumbar spine no greater than 60 degrees.  As neither 
VA examination report, nor any other evidence of record, 
indicates moderate loss of motion of the lumbar spine, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's lower spine disorder 
more closely approximates a 20 percent evaluation or greater 
for the entire appeal period.  See DeLuca, 8 Vet. App. at 
206-07.  

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 10 percent 
under former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  However, the Board finds that a higher rating is 
not warranted.  With respect to lumbosacral strain, the Board 
notes that the Veteran has complained of painful motion, 
consistent with a 10 percent evaluation under former 
Diagnostic Code 5295.  Further, the evidence of record 
specifically indicates the Veteran does not suffer muscle 
spasms with lateral loss of motion, symptoms required for a 
20 percent evaluation.  In addition, there is no evidence of 
record indicating a positive Goldthwaite's sign, listing of 
the whole spine to opposite side, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space.  Thus, the Board finds that the preponderance of the 
evidence weighs against finding that Veteran's lower spine 
disorder more closely approximates a 20 percent evaluation 
under former Diagnostic Code 5295.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 10 percent 
at any point during the appeal period.  However, the Board 
finds that it does not.  In this regard, the Board observes 
that there is no competent medical evidence of ankylosis of 
the thoracolumbar spine or of the entire spine.  Thus, a 
higher evaluation is not warranted under the General Rating 
Formula.  

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar spine disability prior at any point 
during the appeal period.  The Board has considered whether 
the benefit of the doubt rule applies to this appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  However, a preponderance of the evidence 
is against a higher evaluation; thus, this rule does not 
apply and the claim for an increased initial evaluation for 
degenerative joint disease of the lumbar spine must be 
denied.

As a final note, the Board has also considered whether a 
separate evaluation for neurological disability is warranted.  
In this regard, the Board notes that the September 2006 VA 
examination report indicates a normal neurological 
examination.  The Board notes a sensory and motor examination 
were normal, as were the Veteran's reflexes.  Finally, there 
is no evidence of record that the Veteran suffers from bowel 
or bladder impairment.  Thus, the Board finds that a separate 
evaluation for neurological disability is not warranted.

ORDER

Service connection for chronic hypertension is denied.

Service connection for coronary artery disease is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


